DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 9 have been amended. Claims 1-20 have been examined.
It is noted that in response to Applicant’s 8/30/2021 Interview Request, the examiner attempted to contact Applicant’s representative to schedule an interview. The examiner was unable to schedule the interview.

Response to Arguments/Amendments
Applicant's arguments filed 8/30/2021 have been fully considered but they are not persuasive. 
On p. 8 of the remarks, Applicant essentially argues that cited art of record Abrams fails to disclose “execute indirectly, using the interpreter, the parsed line of code...wherein...the translated source code document including source code in the chosen... programming language specific to the IDE,” where the line of code is in the “chosen object-oriented programming language specific to the IDE.” Applicant suggests that Abrams use of a common language file fails to meet the claimed limitations. However, Abrams’ common language representation is used as an intermediate language (e.g. Java bytecodes) which is translated from source code (see Abrams Fig. 1). Such intermediate languages are executed using an interpreter. Applicant has not explained why the use of an interpretable intermediate language, i.e. “common 
Applicant’s additional arguments on p. 9 are based upon previous arguments and are not persuasive for the same reasons indicated above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2004/0261065 by Abrams et al. (“Abrams”) in view of U.S. Patent Application Publication 2007/0220478 by Wyganowski et al. (“Wyganowski”), U.S. Patent .

In regard to claim 1, Abrams discloses:
1. A system comprising; See Abrams, Fig. 5, depicting a system.
a processor; See Abrams, Fig. 5, element 104, depicting a processor.
a memory device containing instructions, which when executed by the processor cause the processor to: See Abrams, Fig. 5, element 106, depicting a memory device containing instructions.
Abrams does not expressly disclose: receive a line of code as user input to an integrated development environment (IDE) … ; However, this is taught by Wyganowski. See Wyganowski, ¶ 0021 and 0038, e.g. “A user may enter commands and information into the computer 110 through input devices such as a keyboard 162 … development environment 420 is the Microsoft .NET platform … start writing integration code.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Abrams’ parsing with Wyganowski’s integrated development environment and interpretive runtime engine in order to enable a developer to take advantage of a runtime engine in a manner that is consistent with expectations as suggested by Wyganowski (see ¶ 0039).
… the line of code being in a chosen … programming language specific to the IDE. See Abrams, ¶ 0025, e.g. “The system 20 has a front end portion 22 that receives and compiles information, such as information from a native source file 24. The native source file 24 may be any type of source language file that is used for software development. Also see Abrams, Fig. 1, element 24. Also, Wyganowski additionally teaches the relationship of programming language code and IDE (see Wyganowski, ¶ 0027, 0036-0041, etc.).
Abrams does not expressly disclose the use of an object-oriented language. However, Chong teaches the use of object-oriented code. See Chong, ¶ 0201, e.g. “java, python, and the like.” Note that Chong also teaches the use of an IDE for processing object oriented code (see ¶ 0169, e.g. “C++, C#, Java … for display via the IDE”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Abrams’ translated source code with Chong’s object-oriented language in order to facilitate the display of code using commonly known languages as essentially suggested by Chong (see at least 0178). 
… parse the line of code in the IDE, the IDE utilizing an interpreter for executing lines of code in the project; See Abrams, ¶ 0024, e.g. “parse a source language file.” Also see ¶ 0050, e.g. “reads a first statement.” Also see ¶ 0035, e.g. “interprets.” 
Abrams and Wyganowski do not expressly disclose parsing responsive to receipt of the line of code. However, this is taught by Yang. See Yang, col. 3, lines 
execute indirectly, using the interpreter, the parsed line of code, wherein the interpreter references a … translated source code document generated by a source code translation component from a … document written in a particular data format. See Abrams, Fig. 1, depicting indirect execution using execution environment 32. Also see ¶ 0025, e.g. “The native source file 24 may be any type of source language … Executable instructions 30 can be … an "intermediate" type instruction (e.g. Java bytecodes, p-code, or other intermediate language) that is executed within some type of execution environment.” Also see ¶ 0035, e.g. “interprets.”
Abrams does not expressly disclose a distinct preprocessed code document. However, Oda teaches a preprocessed source translation. See Oda, p. 576, near the middle of the right column, e.g. “Ø is generated using a ‘phrase table’, which contains various phrase-to-phrase relationships with probabilities, and is extracted from a parallel corpus …” It would have been obvious to one of 
Abrams does not expressly disclose a source code translation component … from a machine learning (ML) document written in a particular data format, However, this is taught by Narayanan. See Narayanan, ¶ 0014, e.g. “Popular scripting languages in which ML tools have been written are JAVA, R and Python.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Abrams’ code translation with Narayanan’s ML document in order to utilize a popular language without the need for a user to perform translation as suggested by Narayanan (see ¶ 0003 and 0014).
the translated source code document including source code in the chosen object-oriented programming language specific to the IDE, the translated source code document being separate from the line of code, and the source code of the translated source code document being executable by the interpreter; and See Abrams, ¶ 0025, e.g. “The front end 22 produces a common language file 26 that can be fed back into the front end system 22 and/or executed by an execution environment, such as execution environment 32.” Note that Abrams’ common language file 26 is able to be used as input to the front end system 22, and can therefore apply to a broad but reasonable interpretation of the claimed “source t that is separate from a source sentence s (see Oda, section III(A) on p. 576).  Also note that Chong teaches the use of object oriented code in an IDE as cited above.
provide, by the interpreter, an output of the executed parsed line of code based on execution, by the interpreter, of the translated source code document. See Abrams, ¶ 0025, describing execution by an execution environment. Note that execution naturally provides a result, or output. For example, the output of an addition operation is the sum. The output of a memory load operation is the loaded memory location. In this way, an output is inherent in the execution operation. Also see Abrams, Fig. 1, depicting indirect execution using execution environment 32, and ¶ 0035, e.g. “interprets.”

In regard to claim 2, Abrams discloses:
2. The system of claim 1, wherein the translated source code document includes code that makes a call to an application programming interface (API), the call to the API executing the ML document. See Abrams, ¶ 0034, e.g. “The remaining source file may then use the native source language syntax to call and use the functions provided by the library.” Also see Wyganowski, Fig. 5, elements 518, 520, 522, and 530.


3. The system of claim 1, wherein the interpreter executes the parsed line of code without compiling the parsed line of code. See Abrams, ¶ 0035, e.g. “interprets.” Note that an in interpreter is distinct from a compiler and does not require compilation for execution.

In regard to claim 6, Abrams does not expressly disclose:
6. The system of claim 1, wherein the interpreter parses a second line of code in the project of the IDE, the second line of code being code that the interpreter is able to directly execute. However, this is taught by Narayanan. See Narayanan, ¶ 0014, e.g. “Python.” Note that Python is an interpreted language. Also see ¶ 0047, e.g. “In any case, the language may be a compiled or interpreted language, and combined with hardware implementations.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Abrams’ parsing with Narayanan’s interpreted language in order to utilize a popular language as suggested by Narayanan. 

In regard to claim 7, Abrams discloses:
7. The system of claim 1, wherein the memory device contains further instructions, which when executed by the processor further causes the processor to: 
detect a second ML document in the IDE, the second ML document being written in the particular data format; See Abrams, Fig. 2, elements 38 and 48, depicting first and 
in response to detecting the second ML document, send the detected second ML document to the source code translation component to generate a translated second source code document in the chosen object-oriented programming language specific to the IDE; and See Abrams, Fig. 2, elements 48, 46, and 50 depicting translation of the second source document. Also see Chong, ¶ 0169.
receive the translated second source code document corresponding to the second ML document, from the source code translation component, in the chosen object-oriented programming language, wherein the translated second source code document is associated with the second ML document in the project of the IDE utilizing the interpreter, the second ML document referencing the translated second source code document. See Abrams, Fig. 2, elements 50 and 52, depicting receipt of the translated second source code document by execution environment 52.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Abrams in view of Wyganowski, Yang, Oda, Narayanan, and Chong as applied to claim 1 above, and further in view of U.S. Patent 9,026,997 to Gangadharappa et al. (“Gangadharappa”).

In regard to claim 4, Abrams does not expressly disclose:
4. The system of claim 1, wherein the output of the executed parsed line of code is provided inline with a listing of other lines of code in the IDE. However, this is taught .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Abrams in view of Wyganowski, Yang, Oda, Narayanan, and Chong as applied to claim 1 above, and further in view of U.S. Patent 7,367,017 to Maddocks et al. (“Maddocks”).

In regard to claim 5, Abrams does not expressly disclose:
5. The system of claim 1, wherein the output of the executed parsed line of code is provided in a separate window in the IDE. However, this is taught by Maddocks. See Maddocks, Fig. 6, elements 71 and 72 along with col. 5, lines 33-57, e.g. “Also, although the example window shown in FIG. 6 illustrates the "Sequence Results Viewer" window 71 as being behind and partially occluded by the "Sequence Results" window 72, these windows 71 and 72 may also either be displayed as separate windows or as active portions of a different window (not shown) so that they are simultaneously and fully viewable by the user.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Abrams’ execution with Maddocks’ output in order to provide a view of information that is easy to understand, as suggested by Maddocks (see col. 5, lines 18-57).

8 is rejected under 35 U.S.C. 103 as being unpatentable over Abrams in view of Wyganowski, Yang, Oda, Narayanan, and Chong as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2016/0357519 by Vargas (“Vargas”).

In regard to claim 8, Abrams discloses:
8. The system of claim 1, wherein the memory device contains further instructions, which when executed by the processor further causes the processor to: 
…
provide a first output of executing the set of code written in the chosen object-oriented programming language; and See Abrams, ¶ 0025 describing execution by an execution environment. Note that execution naturally provides a result, or output.
Vargas does not expressly disclose the remaining limitation. However, they are taught by Vargas as follows:
provide a graphical view of a code listing in an editor window of the IDE, the editor window including a set of code written in the chosen object-oriented programming language and a second set of code in the particular data format; See Vargas, Figs. 1A and 1B, depicting code in a first chosen language and a second particular data format, respectively. 
provide a second output of executing the second set of code in the particular data format. See Vargas, Fig. 2, element 216 along with ¶ 0033, e.g. “results interface 216.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Abrams’ first output with Vargas’ second .

Claims 9-11, 14-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abrams in view of Wyganowski, Narayanan, and Chong.

In regard to claim 9, Abrams discloses:
9. A method comprising: See Abrams, Fig. 6, depicting a method.
All further limitations of claim 9 have been essentially addressed in the above rejection of claim 1.

In regard to claims 10-11 and 14-15, parent claim 9 is addressed above. All further limitations have been addressed in the above rejections of claims 2-3 and 6-7, respectively. 

In regard to claim 17, Abrams discloses:
17. A non-transitory computer-readable medium comprising instructions, which when executed by a computing device, cause the computing device to perform operations comprising: See Abrams, Fig. 5, element 106, depicting a computer readable medium comprising instructions. 
All further limitations of claim 17 have been addressed in the above rejection of claim 1.

In regard to claims 18-20, parent claim 17 is addressed above. All further limitations have been addressed in the above rejections of claims 2-3 and 7, respectively. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Abrams in view of Wyganowski, Narayanan, and Chong as applied to claim 9 above, and further in view of Gangadharappa.

In regard to claim 12, parent claim 9 is addressed above. All further limitations have been addressed in the above rejection of claim 4. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Abrams in view of Wyganowski, Narayanan, and Chong as applied to claim 9 above, and further in view of Maddocks.

In regard to claim 13, parent claim 9 is addressed above. All further limitations have been addressed in the above rejection of claim 5. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Abrams in view of Wyganowski, Narayanan, and Chong as applied to claim 9 above, and further in view of Vargas.

. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
"Enhancing VHDL learning through a light-weight integrated environment for development and automated checking," by Kumar et al. teaches an IDE for analysis of development code. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James D. Rutten/Primary Examiner, Art Unit 2121